EXHIBIT 23.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LL.B., C.P.A.(Practising) Consent of Independent Registered Public Accounting Firm We hereby consent to the inclusion in this Registration Statement on Form S-1 of our report dated November 11, 2013, on the financial statements of Pacificorp International Hotel Management, Inc.(the "Company") as of the year ended December 31, 2012 and 2011. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/Albert Wong & Co CPA ALBERT WONG & CO. Certified Public Accountants Hong Kong November 11, 2013
